Lehman, J. (dissenting).
I am inclined to disagree with Mr. Justice Whitaker’s decision. The first paragraph of the complaint alleges an agreement made on the 30th day of October, 1906. The alleged agreement is entirely one-sided, viz.: that the defendant promised to do certain things ‘ ‘ if this plaintiff would purchase .■ any shares of the capital stock of the Columbia Carbide Company.” The second paragraph then alleges that the plaintiff fully kept all the terms of said agreement on her part to be performed, and on the said 30th day of October, 1906, purchased and took ten shares of the Columbia Carbide Company, etc. Concededly, there is no consideration for the defendant’s promise,' unless the plaintiff furnished such consideration thereafter by the purchase of the shares of stock. I have no doubt that, if she purchased the shares of stock in reliance upon the defendant’s promise, she has given good consideration. She has then done an act in return for a promise, and such act furnishes sufficient consideration for the promise. It must be remembered that consideration must always be reciprocal, i e., to sustain a promise, something must be given up in return. If the plaintiff bought this stock without any request from the defendant, and entirely npon her own initiative and without reliance on the defendant’s promise, then, though the condition upon which defendant’s promise was made has been fulfilled, the fulfillment of the condition furnishes no consideration, for it was not done as a quid pro quo for defendant’s promise. In other words, a conditional promise made without consideration does not become binding because the condition is complied with, unless the condition is com*185plied with as a result of the promise, and the complaint alleges no such facts.
For these reasons, I think that the interlocutory judgment should be affirmed.
Interlocutory judgment reversed, with costs, and demurrer sustained, with costs.